Citation Nr: 0600034	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  99-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD), 
depressive disorder with psychotic features.

2.  Entitlement to service connection for degenerative 
changes of the lumbosacral spine.

3.  Entitlement to service connection for an undiagnosed 
illness characterized by headaches, sleepiness, poor memory 
and concentration, and sexual dysfunction.

4.  Entitlement to service connection for an undiagnosed 
illness characterized by low back pain with numbness and 
weakness of the legs.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to April 
1983, and from November 1990 to May 1991.  The veteran also 
had periods of inactive duty training and active duty for 
training as a member of the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a psychiatric 
disability, to include post traumatic stress disorder, and a 
lumbosacral spine disability.  

The veteran originally requested a personal hearing at the RO 
before a member of the Board.  However, he later withdrew 
that hearing request in January 2001.

The Board remanded the case to the RO in November 2003.  The 
case has been returned to the Board for continuation of 
appellate review.  

FINDINGS OF FACT

1.  A psychiatric disorder was not shown to be present in 
service; depression with psychotic features was not 
demonstrated during the first postservice year; and the 
evidence does not support a link between current depression 
and military service.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in military service.  

3.  There are no objective indications of chronic disability 
associated with complaints of headaches, sleepiness, poor 
memory and concentration, and sexual dysfunction.

4.  Degenerative changes of the lumbosacral spine were not 
shown to be present in service; arthritis of the lumbosacral 
spine was not demonstrated within the first postservice year; 
and the evidence does not support a link between current 
degenerative changes of the lumbosacral spine and military 
service.

5.  There are no objective indications of chronic disability, 
independent of degenerative changes of the lumbosacral spine, 
associated with low back pain with numbness and weakness of 
the legs.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD and a 
depressive disorder with psychotic features, was not incurred 
in or aggravated by service, nor may service incurrence of a 
psychosis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  Degenerative changes of the lumbosacral spine were not 
incurred in or aggravated by service, nor may service 
incurrence of arthritis of the lumbosacral spine be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2005).

3.  An undiagnosed illness characterized by headaches, 
sleepiness, poor memory and concentration, and sexual 
dysfunction was not incurred in or aggravated by service, nor 
may service incurrence of such an undiagnosed illness be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2005).

4.  An undiagnosed illness characterized by low back pain 
with numbness and weakness of the legs was not incurred in or 
aggravated by service, nor may service incurrence of such an 
undiagnosed illness be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2005 
letter.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of October 1998 that is the basis 
of this appeal was already issued prior to the enactment of 
the VCAA in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the RO readjudicated the 
veteran's claims and issued a Supplemental Statement of the 
Case in August 2005 which cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his or her claim. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
Copies of a Social Security Administration (SSA) disability 
determination, and accompanying medical records, have also 
been obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from non-VA medical sources have also been obtained.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or a 
psychosis is manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

38 U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

Service Connection for a Psychiatric Disability.  Service 
medical records are negative for psychiatric defects.  When 
the veteran was examined in April 1991 for service 
separation, he denied nervous trouble of any sort, and he was 
evaluated as psychiatrically normal.  Depression was first 
noted during a VA hospitalization that began in December 
1994, and VA clinicians later associated psychotic features 
with the veteran's depression.  In any event, depression with 
psychotic features was first objectively demonstrated beyond 
the one year period for presumptive service connection for 
any psychosis that may now be present.  

Turning to PTSD, the Board notes that he served in support of 
Operation Desert Shield and Desert Storm during the Persian 
Gulf War.  His military occupational specialty (MOS) was 
military policeman.  He was not wounded in action.  He did 
not receive a Combat Infantryman Badge nor was he awarded 
citations for valor.  

The veteran's cited stressors include incidents of SCUD 
missile attack while serving in Saudi Arabia during the 
Persian Gulf War, handling enemy prisoners of war, seeing 
burned and disfigured bodies, and crossing minefields.  The 
veteran's report of separation from service confirms service 
in Southwest Asia from January 23, 1991, to April 30, 1991.  
Additionally, a statement from an officer in the veteran's 
unit indicates that their unit, the 544th Military Police 
(MP) Company, was based near Halif Al Batin during that 
conflict. 

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  In a memorandum dated in December 
2004, USASCURR responded to RO's request for verification of 
the appellant's alleged stressors.  

USASCURR advised that that the 544th MP Company, while housed 
at base camp in Dhahran, was subjected to an Iraqi SCUD 
missile attack on January 26, 1991.  Further, USASCURR 
related that a unit history from the 544th MP Company's 
higher headquarters states that the 544th MP Company 
supported in guarding and evacuating Iraqi prisoners of war.  
The unit history also shows that on February 2, 1991, a 
convoy stopped at a location south of the border and was 
unable to move through the breach because engineers were 
still clearing unexploded munitions in the roadway.  
Additionally, the history states that the unit traveled into 
Iraq to escort captured Iraqis and help set up a temporary 
holding area on March 1, 1991.  According to USASCURR, the 
veteran likely viewed the destruction of war while traveling 
through Iraq.  The Board is persuaded that the veteran's 
cited stressors have been verified.  

Statements, dated in February 1999, April 1999, and February 
2005, were received from Radames C. Marin, M.D., a physician 
of general medicine.  The physician related the veteran's 
history of having lifted some heavy boxes, at some time 
during the period from November 1990 to May 1991, while he 
serving in the Persian Gulf War.  The veteran recounted that 
he felt extreme pain in the lumbar region after lifting the 
heavy boxes and that he thereafter experienced fear, insomnia 
and depression.  The physician pointed out that, against the 
background of the back injury during the service, the veteran 
was later awarded SSA disability benefits, in part, from an 
affective disorder with severe depression.  It was the 
physician's opinion that the veteran now had PTSD with 
psychotic features and that this condition was a consequence 
of his military service.  

A VA psychiatric examination by board of two psychiatrists 
was performed in March 2005.  The examiners reported that the 
claims file had been reviewed.  A mental status examination 
was performed.   The veteran recounted his Persian Gulf War 
stressors.  It was the conclusion of the two psychiatrists 
that the veteran's mental disorder did not meet criteria to 
establish a diagnosis of PTSD.  In this regard, the veteran 
was not able to specify and describe in detail a traumatic 
event or incident experienced in combat.  The situations he 
described were unpleasant, but not traumatic for him.  

Further, the psychiatric examiners observed that the veteran 
did not become anxious, distressed or depressed when he was 
describing his experiences in the Persian Gulf.  He did not 
report that he was having feelings of intense fear, 
helplessness, or horror at the time at time he was 
experiencing the events in the Persian Gulf.  There was no 
evidence in his clinical picture of avoidance of stimuli 
associated with a trauma.  His memories about the Persian 
Gulf were not intrusive, persistent and distressing thoughts 
interfering with daily function.  The final diagnosis was 
depressive disorder.  

The VA mental disorders examination, that ruled out that the 
veteran has PTSD, was performed by two physicians who are 
specialists in psychiatry.  They provided a definitive 
opinion with rationale, which was supported with specific and 
detailed examples comparing the veteran's symptoms with the 
criteria for a diagnosis of PTSD.  The psychiatrists also 
reviewed the veteran's entire claims file.  Their opinion is 
persuasive and supported by the medical evidence.

By contrast, the Board assigns less probative weight to the 
opinion from Dr. Marin relating that the veteran has PTSD.  
The physician did not conduct a review of all the veteran's 
medical records.  Although the physician did provide a 
rationale for his opinion, he did not address in as much 
depth or specificity, as did the board of two VA examiners, 
how the veteran's symptom complex satisfied the criteria that 
support a diagnosis of PTSD.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board also notes that Dr. Marin is a practitioner of 
general medicine, not a psychiatrist, as are the two 
physicians who performed the March 2005 VA examination.  An 
opinion may be reduced in probative value even where, as 
here, the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See, e.g., 
Black v. Brown, 10 Vet. App. 279 (1997).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  In sum, Dr. 
Marin's opinion is insufficient to establish that the veteran 
has either PTSD that is attributable to any of the veteran's 
verified stressors of his service in the Persian Gulf War.  

The record demonstrates that some VA clinicians have rendered 
a diagnosis of PTSD.  However, the Board notes that their 
assessment that the veteran has PTSD was rendered without the 
benefit of claims file review and was not supported by an 
adequate rationale for how a diagnosis of PTSD was 
formulated.  The Board assigns much less probative weight to 
the assessment of those clinicians than to the March 2005 
report of the board of two VA psychiatrists.  

The Board has considered statements from the veteran's spouse 
and from longstanding friends and associates.  These 
statements are cumulatively to the effect that the veteran 
was in sound mental health before he went off to war in the 
Persian Gulf, but had changed dramatically after his return 
from that conflict.  They relate that the veteran had become 
anxious, forgetful, depressed, abusive to family members, and 
socially withdrawn.  An official from a construction company 
stated that the veteran was unable to perform his job because 
of mental health problems the veteran had experienced since 
his return for the Persian Gulf War.  

These statements were submitted to serve as a means of 
linking a current psychiatric disability to the veteran's 
experiences in the Persian Gulf War.  As such, they amount to 
opinions about a matter of medical causation.  There is no 
indication from the record that the veteran's spouse or his 
friends and associates have medical training or expertise.  
As a lay persons, they are not competent to offer a medical 
opinion regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons discussed above, the claim for service 
connection for psychiatric disability, to include PTSD and a 
depressive disorder with psychotic features must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Service Connection for Degenerative Changes of the 
Lumbosacral Spine.  The veteran asserts that he injured his 
low back, while unloading heavy boxes, when he was stationed 
in the Persian Gulf region.  He has submitted statements from 
fellow soldiers in his unit that indicate he hurt his low 
back unloading equipment and ammunition and was treated for 
low back pain, while serving in the Persian Gulf.  

Service medical records and the April 1991 service separation 
examination report are negative for any diagnosis of or 
treatment for a low back injury.  Arthritis of the lumbar 
spine, identified as spondyloarthritic changes at L5, was 
noted by VA during the veteran's hospitalization from late 
January 1995 to late February 1995.  A CT scan of the 
lumbosacral spine, performed by a private physician in June 
1995, demonstrated herniated nucleus pulposus at L4-L5.  The 
medical evidence shows that degenerative changes of the 
lumbosacral spine were first verified more than one year 
after the veteran had completed his military service, and 
hence, beyond the one year period for a grant of service 
connection for arthritis on a presumptive basis.  

Statements, dated in February 1999, April 1999, and February 
2005, were received from Radames C. Marin, M.D., a physician 
of general medicine.  As previously mentioned, the physician 
related the veteran's history of having lifted some heavy 
boxes, at some time during the period from November 1990 to 
May 1991, while he serving in the Persian Gulf War.  The 
veteran recounted that he felt extreme pain in the lumbar 
region after lifting the heavy boxes.  He now had chronic low 
back pain with pain, with associated pain affecting the legs.  
The physician stated that heavy lifting during service had 
caused damage at the L5-S1 level and noted that the veteran 
now had herniated lumbosacral disc disease stemming from the 
lifting injury during service.  

A VA orthopedic examination was received in February 2005.  
The examiner stated that the claims file had been reviewed.  
Clinical evaluation was performed.  The diagnoses were 
chronic active lumbosacral strain, discogenic disc disease of 
the lumbosacral spine at L5-S1, and lumbar spondylosis at the 
L5 level.  It was the examiner's opinion that the current 
condition of the veteran's lumbosacral spine area was 
unlikely to have been correlated to his activities during 
military service.  

The VA examination, that ruled out that a relationship 
between the veteran's current disorders of the lumbosacral 
spine and military service, was performed by an orthopedist.  
He provided a definitive opinion with rationale, which was 
supported by claims file review.  His opinion is persuasive 
and supported by the medical evidence.

By contrast, the Board assigns less probative weight to the 
opinion from Dr. Marin relating current degenerative changes 
of the veteran's lumbosacral spine to military service.  Dr. 
Marin did provide a rationale for his opinion.  That opinion, 
however, was not supported by a review of all the veteran's 
medical records, as was the opinion of the VA orthopedist.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean 
supra. 

The Board also notes that Dr. Marin is a practitioner of 
general medicine, not an orthopedist, as is the physician who 
performed the February 2005 VA examination.   An opinion 
may be reduced in probative value even where, as here, the 
statement comes from someone with medical training, if the 
medical issue requires special knowledge.  See, e.g., Black, 
supra.  See also Guerrieri, supra.  In sum, Dr. Marin's 
opinion is insufficient to establish that the veteran has 
degenerative changes of the lumbosacral spine that are 
attributable to any back trauma sustained in a lifting 
incident during his service in the Persian Gulf War.  

The Board has considered a statement from the veteran's 
spouse indicating that the veteran was having severe back 
pain, in 1991, right after he returned from serving in the 
Persian Gulf War.  Also for consideration are several 
statements from service comrades as to the veteran's lifting 
injury involving the low back during the Persian Gulf War.  

These individuals are competent to testify that the veteran 
sustained an injury or that he experienced pain because an 
occurrence such as an injury or a phenomenon such as a pain 
are capable of lay observation.  Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness).  However, they 
are not competent to attribute the veteran's current 
degenerative changes of the lumbosacral spine to any event or 
occurrence of military service.  As lay persons, they are 
simply not qualified to render a diagnosis or a probative 
opinion concerning medical causation.  Espiritu, supra. 

In determining that service connection for degenerative 
changes of the lumbosacral spine is not warranted, the Board 
has been mindful of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Alemany, supra.

Service connection for an undiagnosed illness.  The veteran 
maintains that he has headaches, sleepiness, poor memory and 
concentration, and sexual dysfunction stemming from an 
undiagnosed condition attributable to his military service in 
the Persian Gulf.  Service medical records are negative for 
complaints or findings of headaches, sleepiness, poor memory 
and concentration, and sexual dysfunction.  As well, the 
postservice medical evidence contains no objective 
indications of chronic disability manifested by a cluster of 
symptoms involving headaches, s sleepiness, poor memory and 
concentration, and sexual dysfunction.

The veteran has provided no medical evidence that he now has 
a chronic undiagnosed illness attributable to Persian Gulf 
service which is manifested by headaches, sleepiness, poor 
memory and concentration, and sexual dysfunction.  At bottom, 
the veteran's assertion is the only evidence linking 
headaches, sleepiness, poor memory and concentration, and 
sexual dysfunction, claimed as due to an undiagnosed illness, 
to any incidents or events of military service.  And his 
unsubstantiated assertion amounts to an opinion about a 
matter of medical causation.  There no indication from the 
record, though, that he has any medical training or 
expertise.  So as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu, supra.

The weight of the competent medical evidence demonstrates 
that low back pain, with any associated numbness and weakness 
of the legs is attributable to degenerative disc disease and 
degenerative arthritis involving the lumbosacral spine.  
These conditions are known clinical entities.  Service 
connection may not be granted for low back complaints, as 
such complaints are not attributable to an undiagnosed 
illness.  

For the reasons discussed above, the claim for service 
connection for an undiagnosed illness characterized by 
headaches, sleepiness, poor memory and concentration, and 
sexual dysfunction must be denied.  Likewise, the claim for 
service connection for an undiagnosed illness characterized 
by low back pain with numbness and weakness of the legs must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  See Alemany, supra.


ORDER

Service connection for a psychiatric disability, to include 
PTSD and a depressive disorder with psychotic features is 
denied.

Service connection for degenerative changes of the 
lumbosacral spine.  

Service connection for an undiagnosed illness characterized 
by headaches, sleepiness, poor memory and concentration, and 
sexual dysfunction is denied.

Service connection for an undiagnosed illness characterized 
by low back pain with numbness and weakness of the legs is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


